Citation Nr: 1743761	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-22 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right hip disability. 

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to an initial compensable rating for rhinosinusitis prior to December 9, 2016 and in excess of 30 percent thereafter.

4.  Entitlement to an initial rating in excess of 10 percent for vaginitis. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty form October 1978 to October 1981 and from February 1984 to April 1988.  She also had additional service in the United States Naval Reserves. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran resides within the jurisdiction of the Atlanta, Georgia RO.  The June 2007 rating decision, in pertinent part, granted service connection for rhinitis assigning a non-compensable rating effective January 27, 2006; granted service connection for vaginitis assigning a non-compensable rating effective January 27, 2006; denied service connection for a right hip disability; and denied service connection for a right upper shoulder disability. 

A subsequent December 2009 rating decision assigned a 10 percent rating for service-connected vaginitis effective January 27, 2006. 

The Veteran testified before a Veterans Law Judge (VLJ) by videoconference in November 2012.  A transcript of the hearing is of record.  In a July 2013 Board letter, the Veteran was notified that the VLJ who had conducted her hearing was no longer employed at the Board.  She was provided an opportunity to testify at another Board hearing.  The Veteran failed to respond to the Board's letter and the Board proceeded with consideration of the Veteran's appeal in September 2013. 

In September 2013 and September 2016 decisions, the Board remanded these issues for additional development.  

A January 2017 rating decision assigned a 30 percent rating for service-connected rhinosinusitis effective December 9, 2016. 

In August 2017, the Board remanded these matters for a Board hearing.  In a correspondence received August 2017, the Veteran and the Veteran's representative clarified that the Veteran did not wish to have a Board hearing.  Thus, the Board finds the Veteran to have withdrawn her request to testify.  38 C.F.R. § 20.704 (2016).

The Board notes that the December 2009 and January 2017 rating decisions assigned higher ratings for service-connected vaginitis and rhinosinusitis.  However, these rating decisions do not represent a total grant of benefits sought on appeal, and the claims for increase ratings for service-connected vaginitis and rhinosinusitis remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

An April 2017 rating decision, in pertinent part, denied entitlement to TDIU due to service-connected disabilities.  Although the Veteran has submitted a notice of disagreement but has not yet perfected an appeal as to the denial of a TDIU, the Board notes that the TDIU issue is part and parcel of the perfected appeal as to the claim for higher initial ratings.  Thus, the issue of entitlement to a TDIU is properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a right hip disability, service connection for a right shoulder disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected vaginitis has been manifested by symptoms most consistent with symptoms that require continuous treatment.

2. Prior to December 9, 2016, the Veteran's rhinitis was manifested by no more than three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, without any incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, greater than 50 percent obstruction of the nasal passages on both sides, complete obstruction on either side or polyps. 

3.  As of December 9, 2016, the Veteran's rhinosinusitis has not required radical surgery resulting in chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for service-connected vaginitis have not been met.  38. U.S.C.A. § 1155 (West 2014); 38 C.F.R. 4.1, 4.3, 4.7, 4.116, Diagnostic Code 7699-7610. 

2.  Prior to December 9, 2016, the criteria for an initial rating of 10 percent for service-connected rhinitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.97, Diagnostic Code 6513-6522 (2016).

3.  As of December 9, 2016, the criteria for a rating in excess of 30 percent for rhinosinusitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II. Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

III. Vaginitis

The Veteran contends that her symptomatology related to her vaginitis is more severe than currently rated.  The Veteran's service-connected vaginitis is rated as 10 percent disabling under Diagnostic Code 7699-7610. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. §4.27 (2016).  Thus, in this case, Diagnostic Code 7699 denotes an unlisted condition of the gynecological system, and the RO determined that the rating criteria most analogous to the Veteran's service-connected vaginitis is encompassed under Diagnostic Code 7610 for the entire appeal period.

Diagnostic Code 7610 pertains to disease or injury of the vulva.  Under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (Diagnostic Codes 7610 through 7615), a non-compensable rating is warranted for gynecological disability with symptoms that do not require continuous treatment.  A minimum 10 percent rating is warranted for gynecological disability with symptoms that require continuous treatment.  A maximum 30 percent rating is warranted for symptoms not controlled by continuous treatment.  See 38 C.F.R. §4.116, Diagnostic Codes 7610-7615 (2016).

Factual Background

In a February 2006 Army Medical Center (AMC) treatment note, the Veteran called requesting a prescription for diflucan for a yeast infection.  A March 2006 AMC gynecology treatment note reflects diagnosis of vaginitis bacterial.  She was prescribed clindamycin vaginal 2% cream.  At a November 2006, AMC Women's Health Visit, the Veteran's symptoms were listed as normal. 

January 2007 AMC treatment notes reflect the diagnosis of vaginitis bacterial and prescribed medication metronidazole - PO 500 mg tablet.  At this time the Veteran described pressure and pain in the vaginal area.  An active prescription for clindamycin 2% cream is also noted.  February 2007 AMC gynecology treatment notes state the Veteran was still having problems with bacterial infection.  She was prescribed clindamycin vaginal 2% cream. 

The Veteran underwent an in-person VA examination in March 2008.  The Veteran reported a diagnosis of vaginitis and a current treatment of flagyl and cleocin.  The uterus was of normal size and without masses.  There were no abnormal secretions and no undue tenderness. She required continuous treatment to control this condition as Motrin helps with her abdominal pain.  No findings of vaginitis were noted during the physical examination.  There was no change in the diagnosis due to the Veteran's subjective reports of symptoms and objective prescriptions of flagyl and cleocin.  

March 2008 VA treatment records reflect the Veteran called with complaints regarding her bacterial vaginitis for one week.  There was no pelvic pain, fever, or shortness of breath.  The Veteran was prescribed clindamycin 2% cream for her vaginitis, which was listed as active on her prescription list in April 2008.  

A July 2011 report of contact by the RO noted the Veteran called and stated her symptomatology of service-connected vaginitis was worse. 

The Veteran was provided a VA examination in March 2012.  The Veteran was found to have a gynecological condition, specified as vaginitis first diagnosed in 1987.  The Veteran had pelvic pain, discharge and swelling and was treated with flagyl.  The Veteran was found to currently have symptoms related to a gynecological condition, including any disease, injuries, or adhesions of the female reproductive organs.  The current symptom listed was pain.  The Veteran had treatment for the disability in April 2012 at which time she was prescribed cleocin.  The Veteran did not currently require treatment or medications for symptoms related to reproductive test conditions.  The Veteran had not been diagnosed with any diseases, injuries or other conditions of the vulva, cervix, uterus, fallopian tubes, or ovaries.  The Veteran did not have incontinence. She did not have a fistulae, endometriosis, or tumors and neoplasms.  The Veteran's gynecological disability was found to impact her ability to work as discomfort and pain interfered with her concentration at work.  

In November 2012, the Veteran testified that her symptoms of service-connected vaginitis had gotten worse to the point where she sometimes cannot go to work.  She currently received treatment for her disability as she was prescribed cleocin cream whenever she has vaginitis.  When asked if this prescription generally helps with relief, the Veteran stated that the prescription takes a long time.  The Veteran stated that it takes longer now for her vaginitis to clear up.  Sometimes the Veteran reaches the end of her prescription before she starts to have results.  The Veteran reported that she has recurrence of vaginitis four to five times a year.  The Veteran also stated that she called the VA help line whenever her vaginitis got bad and the doctor wrote her a prescription.  She was never examined for this because she has a history and the disability is recurring.  The VA will call the prescription in and she picks it up when there is a recurrence.  Since 2008, symptoms and recurrence lasts longer and stays longer.  The Veteran also asserted that stress causes her symptoms to become worse. 

A July 2013 VA treatment note shows the Veteran's complaints of vaginitis, reporting vaginal discharge with burning and irritation.  A July 2013 VA laboratory report showed no trichomonas, bacterial vaginosis, or yeast.  Urinalysis and culture did not show any infection.  The Veteran was prescribed diflucan and metronidazole prescribed for the disability.  

A December 2013 VA medical opinion confirmed the Veteran's diagnosis of bacterial vaginosis, first diagnosed in December 1987.  The claims file was reviewed and the medical history provided that the Veteran has described a thin, white discharge that has no odor and goes away with antibiotics.  The Veteran was last treated four months prior, or August 2013.  The Veteran had stated that she was "always on antibiotics and it takes too long for the infection to go away."  The Veteran had a bladder infection twice in three months.  She was not sexually active, but stated that intercourse is painful and the area is very sensitive to the use of condoms.  The Veteran was found to have symptoms related to gynecological condition, including diseases, injuries or adhesions of the female reproductive organs.  Signs and/or symptoms were described as thin white discharge without odor.  The Veteran's treatment for symptoms was antibiotics for bacterial vaginosis approximately four months prior.  The Veteran currently did not require treatment or medications for her symptoms.  

The Veteran's bacterial vaginosis is a disease or other condition of the vagina.  She was not found to have diseases, injuries or other conditions of the vulva, cervix or uterus.  She had not had a hysterectomy.  She did not have uterine prolapse.  The Veteran did not have uterine fibroids, enlargement of the uterus and/or displacement of the uterus.  She had not been diagnosed with any other diseases, injuries, adhesions or other conditions of the uterus or fallopian tubes (to include pelvic inflammatory disease).  The Veteran had undergone natural menopause in September 2008 and the Veteran had not undergone partial or complete oophorectomy.  The Veteran had not been diagnosed with any diseases, injuries, adhesions and/or other conditions of the ovaries.  The Veteran did not have urinary incontinence or leakage.  She did not have rectovaginal fistula, ureterovaginal fistula, or diagnosed endometriosis.  The examiner acknowledged the Veteran's reports of complications resulting from obstetrical or gynecologic conditions or procedures described as difficult forceps delivery and infection postpartum.  The Veteran did not have a benign or malignant neoplasm or metastases related to her vaginitis.  She had not been diagnosed with anemia.  The Veteran's gynecological conditions did not impact her ability to work. 

A July 2014 VA medical opinion provided, based on the Veteran's history and review of her claims file, it is at least as likely as not (50 percent probability or greater) that the Veteran's vaginitis symptoms required frequent (at least four times a year) but not continuous treatment for control of her vaginitis symptoms.  This opinion was based upon, in part, the Veteran's own testimony before the Board in November 2012 regarding her treatment and the Veteran's most recent VA Women's Health treatment note in September 2013 which documented the active prescription medication of clindamycin 2% cream. 

An August 2014 medication list includes metronidazole 0.75% vaginal gel and clindamycin 2% cream.  In November 2014 VA treatment records, the Veteran presented with complaints of dysuria and vaginal discharge.  She denied fever with chills and rigors.  The Veteran had an active prescription for clindamycin 2% cream for her vaginitis. 

February and July 2015 VA treatment notes reflect the Veteran's active prescription for clindamycin 2% cream for her vaginitis.  A September 2015 VA treatment note records the Veteran's complaints of pelvic pain since June.  She denied trauma, stating her bone was burning and her current medication was not helping and she wanted something stronger.  She denied any vaginal discharge at this time.  A December 2015 VA treatment note records the Veteran's complaints of vaginal discharge.  She denied any abdominal pain, nausea or vomiting. 

May 2016 VA treatment notes reflect the Veteran's active prescription for clindamycin 2% cream for her vaginitis. 

The Veteran underwent an in-person VA gynecological examination in January 2017.  The Veteran's VA claims file (hard copy paper c-file) was reviewed.  The Veteran's diagnosis of vaginitis was confirmed, her vaginitis was active, and her condition did not require continuous treatment.  The condition was unknown having to be administered a strong antibiotic.  The Veteran's current symptoms were related to a gynecological condition and her current symptoms including frequency and severity of pain were the following: intermittent mild pain; constant moderate pain; constant severe pain; and pelvic pressure.  No treatment for symptoms and findings for any disease, injuries and/or adhesions of the reproductive organs were noted.  The Veteran currently required treatment or medications for symptoms related to reproductive tract conditions listed as vaginal cream for bacteria, BVA metronidazole and cleocin gel.  The examiner then checked that her symptoms do not require continuous treatment for conditions of the vulva, vagina, or cervix.  The examiner noted that the Veteran has not been diagnosed with any disease, injuries or other conditions of the vulva, vagina, cervix, uterus, fallopian tubes or ovaries.  The Veteran did not have urinary incontinence/leakage, ureterovaginal fistula, or endometriosis.  The Veteran was found not to have had any surgical complications of pregnancy or any other complications resulting from obstetrical or gynecologic conditions or procedures.  The examiner concluded that there was no change in the diagnosis of vaginitis and the Veteran's condition was active.

Analysis

The Veteran's service-connected vaginitis disability is rated at 10 percent disabling under Diagnostic Code 7699-7610.  Taking into account all of the evidence set out above, the Board finds that the evidence of record is consistent with the assigned 10 percent rating for her vaginitis.  See 38 C.F.R. § 4.116, Diagnostic Code 7699-7610. 

The key inquiry for the Board is whether it is controlled or not controlled by continuous treatment.  Based on the evidence related to the Veteran's disability, and the severity and impact of the symptoms she experiences, the Board concludes that the findings are consistent with her assigned 10 percent rating.   While the Board is mindful of the Veteran's ongoing complaints that her disability and indeed is sympathetic to her condition, the evidence of record simply does not document that the Veteran's condition has resulted in symptoms not controlled by continuous treatment.  Significantly, the March 2008 showed that the Veteran required continuous treatment to control her condition.  The July 2014 VA medical opinion provided that the Veteran required frequent, although not continuous, treatment for her gynecological condition.  The March 2012 VA examination provided that she currently was not undergoing treatment or medication for her symptoms related to her gynecological condition.  Although the medical record indicates she experienced symptoms on a variety of occasion since 2006, the evidence does not support a finding that she would have been unable to find relief with her prescription medication or the change in her prescribed medication. The January 2017 VA examiner concluded that her vaginitis did not require continuous treatment.  Indeed, the Veteran herself testified that her prescribed medication still controlled her vaginitis, despite the occurrence of her symptoms lasting longer. 

The Board accepts that the Veteran is competent to report on her symptoms related to her vaginitis, including vaginal discharge, pain, and pressure, as these symptoms require only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Board finds the Veteran's own reports of symptomatology to be competent and credible.  Therefore, the Board has considered the Veteran's lay statements regarding the length and severity of her vaginitis.  This evidence is indicative of the fact that the Veteran requires continuous treatment for her disability, to include taking over the counter medication such as Motrin.  However, at no time has the Veteran asserted that her symptoms are not managed by her treatment.  

Accordingly, the Board finds that the criteria for an initial rating in excess of 10 percent for the Veteran's service-connected vaginitis have not been met.  As the preponderance of the evidence is against the assignment of a higher initial rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Rhinosinusitis

The Veteran's service-connected rhinosinusitis was rated as non-compensable from the date of service-connection until December 8, 2016, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522.  As of December 9, 2016, the Veteran's service-connected rhinosinusitis was rated as 30 percent disabling, pursuant to 38 C.F.R. § 4.97, Diagnostic Code (DC) 6513. 

Allergic or vasomotor rhinitis is rated under Diagnostic Code 6522, which provides for a 10 percent rating where the condition is without polyps, but there is greater than 50-percent obstruction of the nasal passages on both sides or complete obstruction on one side.  A maximum 30 percent rating is warranted where the evidence demonstrates polyps.  38 C.F.R. § 4.97 (2016).  While DC 6522 does not provide for a non-compensable disability evaluation, 38 C.F.R. § 4.31 (2016) provides for zero percent evaluations in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code and the requirements for a compensable evaluation are not met.

The Veteran's rhinosinusitis has been rated under Diagnostic Code 6513 for chronic maxillary sinusitis as of December 9, 2016.  Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid sinusitis), 6512 (frontal sinusitis), 6513 (maxillary sinusitis), and 6514 (sphenoid sinusitis) are to be rated under the General Rating Formula for Sinusitis.  The General Rating Formula for Sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97 (2016).

A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id. 

A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id. 

A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Id.

Factual Background

A January 2006 AMC treatment note recorded the Veteran's complaints of a recurring sore throat.  The Veteran had been prescribed antibiotics the week prior for pharyngitis.  She described her condition as better but not well.  Nasal passage blockage, sneezing, itchy throat and constantly clearing the throat were recorded.  The Veteran was noted to have chronic and not well controlled allergic rhinitis.  A subsequent January 2006 AMC treatment note recorded the Veteran's appointment for allergy problems.  She was reissued a prescription for montelukast (spingulair) 10 mg tablet.  There were no otolaryngeal symptoms. 

An April 2006 AMC treatment note recorded nasal mucosa not pink, boggy and edematous nasal mucosa.  Flaring nasal alae were not observed.  Oropharynx examination was abnormal.  Posterior pharyngeal wall was erythematous and inflamed. 

An April 2006 private treatment note from ENT of Georgia listed acute maxillary sinusitis on the Veteran's problem list.  The Veteran was prescribed Allegra.  An April 2006 AMC treatment records noted the Veteran's complaints of sinus problems.  The Veteran's active problem list included allergic rhinitis and instructions to continue with allergy medication. 

A May 2006 private treatment note from ENT of Georgia recorded the Veteran's complaints of throat discomfort and upper chest discomfort which appeared to resolve temporarily with antibiotics.  She also complained of frequent mid-facial pain and pressure.  Chronic sinusitis was listed as a new problem and a CT of the sinuses was ordered.  A May 2006 AMC treatment record shows the Veteran had a sinus infection.  AMC treatment records in June and July 2006 reflect the Veteran's appointments for allergy shots. 

The Veteran underwent an in-person VA examination in March 2008.  The Veteran reported being diagnosed with rhinitis that existed since 1979.  She stated she has sinus problems as being constant.  During the sinusitis episodes, she is incapacitated as often as four (4) times per year and each incident lasts for five (5) days.  She experienced headaches with her sinus episodes.  Antibiotic treatment lasting four (4) to six (6) weeks was needed for her sinusitis.  She reported interference with breathing through the nose, hoarseness of the voice, pain, crusting and sneezing, and pain and pressure in the nose and eyes.  She did not have purulent discharge from the nose.  The Veteran was undergoing treatment and her response has been poor.  Her reported side effects from the treatment included headaches and congestion.  Physical examination revealed no nasal obstruction, deviated septum, partial loss of the nose, partial loss of the alae, nasal polyps, scar, or disfigurement.  Rhinitis was present and it was believed to be allergic in origin because the turbinates were swollen and covered with clear discharge.  Additionally, examination showed sinusitis present at bilateral maxillary sinuses with tenderness.  There was no purulent discharge from the nose noted.  The Veteran's established diagnosis of rhinitis was changed to rhinosinusitis as a result of the Veteran's subjective reports of sinus and nasal congestion and the objective findings of nasal turbinate swelling and sinus tenderness.  

In a February 2010 statement, the Veteran provided that she has continually complained of headaches directly connected to her long standing sinusitis disability.  She also reported numerous incidents of sinus infections and upper respiratory infections.  The Veteran has been referred to two ENT specialists and had been prescribed various types of medications, including nasal sprays and antibiotics.  She reported using nasal rinse daily.  She reported continuing to experience burning, itching, watery eyes, red eyes, sleep apnea, inflamed gums, sneezing, crusting, and sore throat.  She stated these symptoms incapacitate her.  She suffered from post nasal drip that is unannounced.  She believed she suffered from extreme dry eyes and had several eye infections in the last four years diagnosed at the AMC that required antibiotics.  Her allergy flares typically occurred during certain seasons, however she suffered from allergies that are associated with the disability of sinusitis with the absence of polyps or growths.  She believed that she has constant symptoms.  She reports an inability to without using sinus medication on any given day.  Environmental conditions inside and outside easily triggered her post nasal drip, burning and migraines.  She was diagnosed with migraines at the VA ENT Clinic and was prescribed medication to assist with migraine episodes.  She described some relief but she still continued to suffer from headaches and migraines at least 3 to 6 times a month.  She utilized nose masks during the spring and when around harsh chemicals that irritates her sinuses and increase the symptoms that are already present.  The Veteran also stated she had expired all of her sick leave and most of her annual leave for days that she was unable to function due, in part, to her sinus flare-ups which caused her to be unable to function and perform her duties.  She contended that bed rest is required to enable her to go back to work in a timely manner. 

A December 2010 VA treatment note recorded the Veteran's complaints of a scratchy throat that started eight (8) days prior, followed by congestion, headache and cough.  The Veteran used a nasal rinse, over the counter Sudafed and cough drops without relief.  She reported sinus facial pain.  Upon physical examination, the Veteran's tympanic membrane was within normal limits with no sinus tenderness.  There was increased clear mucos drainage in nasal cavity bilaterally and slight injection to pharynx.  She was diagnosed with a sinus infection.  

In November 2012, the Veteran testified that she was referred to several ENT's and had been diagnosed with rhinosinusitis.  The Veteran stated she has an open prescription for the saline flush in addition to her daily allergy medication.  The Veteran described feeling stuffy and sneezing a lot.  She described her right nostril as feeling completely plugged up.  Her right nostril was described as worse than her left.  She believed that she was a mouth breather at night now because she cannot breathe through her nose.  The Veteran had a sinus infection weeks prior that lasted about two weeks.  The Veteran stated her disability was worse than it was when she was first diagnosed. 

A March 2013 VA otolaryngology note reflects the Veteran's complaints of phlegm in the back of her throat every morning when she wakes up.  An anterior rhinoscopy showed normal appering nasal mucosa with a midline septum.  

The Veteran underwent a VA examination in December 2013.  The Veteran described multiple episodes of sinus infections that require antibiotics, usually three (3) times a year.  The last episode of a sinus infection was a few weeks prior.  She had increased mucus, watery eyes, and a lot of sneezing.  She used saline to rinse the mucous, described as white and thick.  She complained of her nose "closing up" and using Zyrtec.  The Veteran stated she is a mouth breather and has been told she snores.  Her sinuses caused her to have a lot of headaches which she treats with Motrin.  Continuous medication was found not to be required for the control of a sinus, nose, throat, larynx, or pharynx condition.  The Veteran was found to have chronic sinusitis that did not affect a specific sinus.  At the time of the examination, the Veteran did not have any findings, signs or symptoms attributable to chronic sinusitis.  The Veteran had non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months totaling three (3) non-incapacitating episodes.  The Veteran did not have incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotic treatment in the past 12 months.  The Veteran had not undergone sinus surgery.  The Veteran did not have allergic, vasomotor, bacterial or granulomatous rhinitis.  The Veteran did not have chronic laryngitis, laryngectomy, aphonia, laryngeal stenosis, pharyngeal injury or any other pharyngeal conditions.  She did not have a deviated nasal septum due to trauma. The Veteran did not have a benign or malignant neoplasm or metastases related to any of her disabilities.  Imaging studies of her sinuses or other areas had not been performed.  An endoscopy was not performed.  The Veteran's sinus, nose, throat, larynx or pharynx condition impacted her ability to work as she cannot work when she has an active infection. 

A January 2014 VA addendum opinion provided that there is no data in the past year of any frequency, intensity, or duration for sinus infection management with antibiotic or x-ray. No x-ray was indicated.  The Veteran did not need continuous medication.  Some headaches are reported.  No current purulence, crusting, evidence of prolonged abi, blockages of nasal passage or polyps were present. 

A July 2014 VA medical opinion provided that it was at least as likely as not (5) percent probability or greater) that the Veteran's service-connected rhinosinusitis, currently diagnosed as chronic sinusitis and allergic rhinitis, causes the Veteran to suffer from incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge and crusting, and requiring a prolonged antibiotic treatment about three times a year.  This opinion was based on the Veteran's subjective reports from her Board testimony, the previous December 2013 VA examination, and review of the Veteran's medical records. 

On December 9, 2016,  the Veteran underwent an in-person VA examination. The examiner reviewed the VA claims file (hard copy paper claims file).  The Veteran was diagnosed with rhinosinusitis in December 2016 and chronic ethmoid/maxillary sinusitis in 2017 (a determination made at the time the examiner signed the examination report in January 2017).  The examiner noted the date of onset of the rhinosinusitis symptoms was in the 1980s.  The Veteran stated the condition began with constantly suffering from nose congestion, sneezing, and closed septum.  The Veteran reported the condition had gotten worse due to difficulty sleeping at night and inability to breathe through the nose.  She took Flonase, Zyrtec and nasal saline rinse.  There had been no antibiotic over the last year. 

The VA examiner found the Veteran to have sinusitis and rhinitis.  The examiner did not note larynx or pharynx conditions, a deviated nasal septum, or tumor or neoplasms.  The sinuses and type of sinusitis currently affected by the Veteran's chronic sinusitis were the maxillary and ethmoid.  She had tenderness of the affected sinus.  The Veteran had non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past twelve (12) months.  She had seven (7) or more non-incapacitating episodes of sinusitis over the past 12 months.  The Veteran did not have incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment in the past twelve (12) months.  The Veteran had not had sinus surgery.  

There was not a greater than 50% obstruction of the nasal passage on both sides due to rhinitis.  There was no complete obstruction on the left or right side due to rhinitis.  There was no permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.  The Veteran did not have granulomatous conditions. 

There were no other pertinent physical findings, complications, conditions, signs or symptoms related to the diagnosed conditions.  X-ray imaging studies of the sinuses were performed in December 2016 resulting in mucoperiosteal thickening of the left ethmoid and maxillary sinus.  An endoscopy was not performed.  The Veteran's disability did not impact her ability to work.  Significantly, the examiner provided that there was a change in the original diagnosis of rhinosinusitis.  The Veteran's condition was found to now be a progression.  Sinus x-rays showed mucoperiosteal thickening of the left ethmoid and maxillary sinus.

In a May 2017 correspondence, the Veteran stated that a 30 percent rating for her service-connected rhinosinusitis should retroactively apply to the date of service connection, January 27, 2006. 

Analysis

Prior to December 9, 2016

Prior to December 9, 2016, the Veteran is assigned a non-compensable disability rating for rhinitis pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).  

The Board notes that her non-compensable initial rating was based on the March 2008 VA examination which indicated that the Veteran did not have obstructions of his nasal passages.  At no time during the Veteran's claims has there been evidence submitted that she has nasal polyps or a greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  The March 2008 VA examination revealed no nasal obstruction.  Therefore, The Veteran is not entitled to a compensable rating under Diagnostic Code 6522.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016)

However, the Board notes that an initial 10 percent rating is warranted under Diagnostic Code 6513.  See 38 C.F.R. § 4.97, Diagnostic Code 6513 (2016); Butts v. Brown, 5 Vet. App. 532, 538 (1993).  After review of the medical evidence of record, the Board finds that the Veteran's maxillary sinusitis was on the Veteran's April 2006 problem list.  Indeed, the March 2008 VA examination showed sinusitis present at bilateral maxillary sinuses with tenderness.  The VA examination also showed episodes of sinusitis as often as four times per year lasting five days with headaches, pain, and crusting.  The July 2014 VA medical opinion concluded that the Veteran suffered from incapacitating episodes characterized by headaches, pain and purulent discharge and crusting, and requiring a prolonged antibiotic treatment about three times a year.  As such, the Board finds that a 10 percent rating under Diagnostic Code 6513 is warranted prior to December 9, 2016.  The evidence of record clearly establishes that the Veteran has suffered from three to four non-incapacitating episodes of sinusitis since 2006.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2016).  

The Veteran is competent to report headaches, pain, and discharge symptoms and experiences observable by her senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159 (a).  The Board finds her statements reporting such symptoms credible and competent.  The evidence of record does not show, however, that the Veteran had any incapacitating episodes of sinusitis requiring prolonged antibiotic treatment lasting four to six weeks, or more than six non-incapacitating episodes per year to warrant the next higher rating.  Though the Veteran has undergone antibiotic treatment, there is no evidence of record which established that the treatment lasted four to six weeks, as mandated by the rating criteria.

As of December 9, 2016

As of December 9, 2016, the Veteran's service-connected rhinosinusitis is rated at 30 percent disabling under Diagnostic Code 6513.  Taking into account all of the evidence set out above, the Board finds that the evidence of record is consistent with the assigned 30 percent rating for his rhinosinusitis as of December 9, 2016.  See 38 C.F.R. § 4.97, Diagnostic Code 6513 (2016).

The Board finds that a disability rating of 30 percent is consistent with the Veteran's rhinosinusitis symptomatology.  The Veteran's disability has been manifested by sinus congestion, pain, headaches, and tenderness.  In fact, the January 2017 VA examination supports the finding that the Veteran had seven or more non-incapacitating episodes of sinusitis over the past 12 month characterized by headaches, pain and purulent discharge or crusting. 

The Veteran is competent to report headaches, pain, and discharge symptoms and experiences observable by her senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159 (a).  The Board finds her statements reporting such symptoms credible and competent.  However, at no point during the appeal does the Veteran contend, nor does the evidence show, that the Veteran had "radical surgery" resulting in "chronic osteomyelitis" or "repeated surgeries" resulting in "near-constant sinusitis" as required for a 50 percent evaluation.  Indeed, January 2017 VA examination confirms that the Veteran has not had any sinus surgery.  As such, a higher 50 percent evaluation is not merited.

Finally, the Board has considered whether the Veteran is entitled to higher rating under any other potentially applicable diagnostic code at any time during the appeal period.  There is no evidence of any additional symptoms or pathology, including additional pathology under the rating criteria for bacterial rhinitis, granulomatous rhinitis, or an injury to the pharynx, which would provide a basis for the assignment of a separate rating or higher rating based on another potentially applicable diagnostic code for rhinitis.  See 38 C.F.R. § 4.97, DCs 6521, 6523, 6524 (2014).

Accordingly, the Board finds that the criteria for an initial 10 percent rating, but not higher, for the Veteran's rhinosinusitis for the period prior to December 9, 2016 are met.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 30 percent as of December 9, 2016.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for service-connected vaginitis is denied. 

For the period prior to December 9, 2016, an initial 10 percent rating for service-connect rhinosinusitis is granted, subject to the laws and regulation governing the award of monetary benefits.

As of December 9, 2016, a rating in excess of 30 percent for service-connected rhinosinusitis is denied. 


REMAND

Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.



Right Hip Disability

The Veteran asserts that her right hip disability is related to her service or, in the alternative, is caused or is aggravated by her service-connected low back disability.  

In September 2016, the Board previously determined that an August 2009 VA treatment note indicated the Veteran had treatment for right hip bursitis.  The Board found that no examination had been provided specifically addressing whether the Veteran's right hip disability, to include diagnosed right hip bursitis and/or right greater trochanteric bursitis, was secondary to or aggravated by the Veteran's service-connected low back disability.  The Veteran was afforded a VA examination in January 2017 to address whether the Veteran's disability was related to service, or was caused or aggravated by her service-connected low back disability.  The January 2017 examiner diagnosed the Veteran with a right hip strain.  The examiner found the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also found that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  

In this case, the January 2017 examiner relied on the absence of "longitudinal history" of documented hip pain to conclude there was no indication that her right hip strain was chronic and recurrent in nature.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (stating that "[w]hen assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence"); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (stating that the absence of corroboration is not generally a basis for discounting lay testimony).  The examiner failed to engage with the Veteran's contentions concerning the originations of her disabilities.  A full discussion of the Veteran's lay evidence and beliefs concerning her disability is part and parcel of an adequate examination, as lay evidence can be dispositive regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Buchanan v. Nicholson, 451 F.3rd, 1331, 1336 (holding that lay evidence can be dispositive regardless of the lack of contemporaneous medical evidence).  Moreover, the rationale for secondary service connection is incomplete as it speaks only to causation and not aggravation.  Accordingly, as the Veteran has not yet been provided a VA examination that adequately addresses the issue presented, to include fully explained rationale, the Board finds that additional remand is necessary in order to afford the Veteran an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Stegall v. West, 11 Vet. App. 268 (1998).

Right Shoulder Disability 

The Veteran also asserts that her right shoulder disability is related to her service. 

The Board notes that the medical evidence of record reflects the Veteran's 2005 positive lateral and anterior impingement signs of the right shoulder and right shoulder impingement syndrome with history of rotator cuff tear and tendonitis.  Subsequent treatment records reflect the Veteran's continued treatment for a right shoulder disability, including a right rotator cuff tear.  Additionally, in November 2012 the Veteran testified that the event in service actually resulted in an anterior deltoid muscle tear following push-ups while in-service at Fort Ord, California.  In a February 2017 correspondence, the Veteran stated her claim was for an upper right trapezius muscle tear that occurred during her second enlistment in the Army while stationed at Fort Ord, California.  The Veteran also reported going to the 34th Gen. Womack Army Hospital and being diagnosed with a trapezius tear, prescribed Motrin, and given a temporary profile for physical therapy.  To date, the Veteran has not been provided a VA examination with respect to his claim for a right shoulder disability.  The Board finds that the evidence of record is not complete to make a decision on the merits and a medical opinion is necessary to determine whether the Veteran's right shoulder disability is the result of her active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).

The Board notes that records of service treatment are not available and were not lost by any fault of the Veteran.  In November 2009, VA made a formal finding that the Veteran's service treatment records from Womack Army Medical Center were unavailable.  In accordance with O'Hare v. Derwinski, 1 Vet. App. 365 (1991), a heightened duty now exists to assist the Veteran in the development of the case.

In addition, the Board finds that the Veteran's TDIU claim is inextricably intertwined with the referred claim of the NOD to the April 2017 rating decision, as the resolution of those claims might have bearing upon the claim for a TDIU rating.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board finds that adjudication of the claim for a TDIU must be deferred.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new VA examination by an examiner who has not previously examined her to determine the nature and etiology of a right hip disability.  The examiner is requested to review the claims folder, to include this REMAND.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

Following review of the entire claims file, the examiner must provide an opinion on the following:

(a) Clearly identify all diagnosed right hip disabilities, to include right hip bursitis and right hip strain. 

(b) For each diagnosed right hip disability, is it as least as likely as not (50 percent or greater probability) that the Veteran's right hip disability is related to or had its onset during active service? 

(c) For each diagnosed right hip disability, is it at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability was proximately caused by her service-connected low back disability? 

(d) For each diagnosed right hip disability, is it at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability has been aggravated (permanently worsened beyond the natural progress) by her service-connected low back disability? 

*In providing this opinion, the examiner must consider the Veteran's statements regarding onset and symptomatology.  If the examiner rejects the lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.

*This opinion must be accompanied by a clear rationale.  If the examiner finds that one etiology is more likely over another, such opinion should provide a clear rationale for that finding.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right shoulder disability.  The examiner is requested to review the claims folder, to include this REMAND.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner is requested to provide a medical opinion on the following: 

(a) Clearly identify all diagnosed right shoulder disabilities.

(b) For each diagnosed right shoulder disability, is it as least as likely as not (50 percent probability or greater) that the Veteran's right shoulder disability (i) had its onset during service or (ii) within the initial year after separation, or (iii) is otherwise related to his active service?

*In providing this opinion, the examiner must consider the Veteran's statements regarding onset and symptomatology.  If the examiner rejects the lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports. 

*The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

3.  Review the examination report(s) to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Then, readjudicate the claims remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


